Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered. Claims 1-5 and 13-15 are currently under examination on the merits.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and13-15 are rejected under 35 U.S.C. 103 as unpatentable over by Sago et al (US 2015/0291548, of record, ‘548 hereafter) as evidenced by Haseba et al (US 2009/0135368, ‘368 hereafter).
Regarding claims 1-4, ‘548 discloses a material for liquid crystal device formed from a liquid crystal composition comprising at least one polymerizable compound ([0191]-[0194], [0243], Examples 6-3, which has chiral nematic phase at room temperature ( lower than 37.8°C, [0286]) and at least one compound having chemical formula satisfying instantly claimed formula K1 and K2, specifically a compound represented by following formulae ([0024]-[0048], [0101]-[0125], Examples1-3, [0252]-[0259], Example 6-3, [0286]):

    PNG
    media_image1.png
    708
    878
    media_image1.png
    Greyscale

Wherein Rk1 can be a hydrogen; Rk2 can be a hydrogen, halogen, a cyano group, or an alkyl group having 1 to 20 carbon atoms; Yk1 can be a single bond or –(CH2-)n with n being 1 to 20 ([0029], [0126]). The formulae also read upon instantly claimed formulae K101 and K102 as in the present claim 2 and satisfy limitations as recited in the present claims 3 and 4.  ‘548 does not specifically set forth that the liquid crystal composition also includes a compound represented by formula 1-C. However, it is well known practice in the art that the liquid crystal compounds having chemical formula reading upon instantly claimed formula (1-C) can be used in a liquid crystal composition to adjust viscosity or optical anisotropy of the liquid crystal composition as evidenced by ‘368 (([0163]-[0165], compounds 11-5, 11-8, 12-1, 12-5). Therefore, one of ordinary skill in the art would have used the liquid crystal compound having chemical formula 1-C to modify the liquid crystal compound of ‘548, in order to render the liquid crystal composition having desired viscosity or optical anisotropy. Modified ‘548 does not expressly disclose that the liquid crystal device is driven in a reverse mode or a normal mode as presently recited, however, since the material as suggested by modified ‘548 is identical to the material as presently claimed, it is reasonable to expect that the material of modified ‘548 is capable of being used in a liquid crystal device driven by either reverse mode or normal mode. It is also noted that the material as claimed is in intended use format, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, if prior art discloses  a material in this claim, then the prior art material will be capable of being used for liquid crystal device as claimed, even if the prior art does not disclose the material is for the liquid crystal display.
Regarding claims 5 and 13-15, modified ‘548 teaches all the limitations of claims 1-4, ‘548 also discloses that the liquid crystal composition further comprises a liquid crystal compound having following  chemical formulae which read upon instantly claimed chemical formulae (1-A) and 1-B) as in claims 5, 13 and 15 ([0168]-[0181]): 

    PNG
    media_image2.png
    250
    1244
    media_image2.png
    Greyscale
.

Response to Arguments
Applicant's arguments filed on 07/01/2022 have been fully considered but they are moot in view of the new ground rejection as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782